FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                         SEPTEMBER 29, 2022
                                                                      STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2022 ND 174

In the Interest of T.L.E.


Adam Miller, PsyD,                                    Petitioner and Appellee
      v.
T.L.E.,                                            Respondent and Appellant

                                No. 20220253

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Tristan J. Van de Streek, Judge.

AFFIRMED.

Per Curiam.

Jason Van Horn, Assistant State’s Attorney, Fargo, ND, for petitioner and
appellee; submitted on brief.

Andrew Marquart, Fargo, ND, for respondent and appellant; submitted on
brief.
                              Interest of T.L.E.
                                No. 20220253

Per Curiam.

[¶1] T.L.E. appeals from the district court’s orders continuing his treatment
at the North Dakota State Hospital and for treatment with medication. T.L.E.
argues the district court erred by finding he is mentally ill and a person
requiring treatment. He also argues the court erred by ordering involuntary
treatment with prescribed medication.

[¶2] In mental health commitment cases we apply the more probing clearly
erroneous standard of review to factual findings made by the district court. See
In re Doe, 2019 ND 23, ¶ 4, 921 N.W.2d 403. We conclude the district court’s
findings are not clearly erroneous. We summarily affirm under N.D.R.App.P.
35.1(a)(2).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1